Interim Decision #1857

M.A.r.ebit OF CRUZ-GASTELFrid

In Deportation Proceedings
A-13110444
Decided by Board April Z6, 1968
In the absence of a record of his claimed admission, a presumption of lawful
admission for permanent residence pursuant to 8 CFR 101.1(j) is not avaiianle

to respondent, who claims to have been admitted erroneously as a United States
citizen in 1948, notwithstanding parole and other evidence establishing a strong
probability of entry aa claimed.
OrcaaoS:

Order : Act of 1952—Section 241(a) (4) [8 U.S.C. 1251(a) (4)] —, Convicted
of edam involving moral turpitude within five years

after entry.

This case comes forward on certification from the special inquiry
officer, who found the respondent deportable as charged, ineligible for
any form of discretionary relief, and ordered him deported to the
Republic of Mexico.
Respondent is a 24-year-old single male alien, native and citizen of
Mexico, who was admitted to the United States for permanent residence, in possession of a nonquota immigrant visa, on August 16, 1962,
at San Ysidro, California. On October 25, 1965 he was convicted, upon
his plea of guilty, in the court of the State of California, of the crime
of burglary, second degree, in violation of section 459 of the Penal Code
of California, committed on October 24, 1965. He was thereafter sentenced to imprisonment for the term provided by law (not less than one
year and not more than fifteen years), which in his case was set at two
years and six months. The crime of burglary in the second degree, in
violation of section 459 of the Penal Code of the State of California, has
been held to be a crime involving moral turpitude ; see Matter of 2—,
5 I. & N. Dec. 283.
At the initial deportation proceedings held in 1966, at which respondent chose to proceed without counsel, he conceded that the conviction record related to him, and that he had come to the United
States with an immigrant visa on the date specified, but contended that
704

interim Decision #1857
he had been a lawful permanent resident of the United States for
many years prior to August 1962. It was 'brought out at the hearing
that respondent's father was a native born citizen of the United States
who had resided in this country for slightly more than 20 years prior to

respondent's birth, but that his residence was two and one-half months
short of the five years after attaining the age of sixteen that would
have been necessary for respondent to have acquired citizenship at
birth abroad under the provisions of section 201(g) of the Nationality
Act of 1940. There was no further exploration of respondent's claim of
permanent resident status prior to August 1962. The special inquiry
officer found respondent to be an alien, deportable as charged, holding
that the brief absence from the United States in August, 1962 (which
respondent testified was for the sole purpose of picking up the visa and
was of less than a day's duration) did not come within the ruling in
Rosenberg v. Fleuti, 374 U.S. 449, because it was not until the return
from that absence that respondent was first admitted to the United
States for permanent residence.

At the close of the hearing, respondent was asked whether he wished
to appeal from the special inquiry officer's decision, and he replied that
. he would accept it. Two months later, however, he wrote •a letter to the
Immigration and Naturalization Service, stating that he felt he had a
basis on which to appeal. He wrote that he had first come to the United
States with his father and had been admitted as the son of a citizen
upon pre,sentation of his birth certificate; that he had never thereafter
returned to Mexico to live; that he had registered for the draft in
1961 and shown proof of his legal status; and that the crime had not
been committed within five years after his entry because he had been
residing in the United States for about 18 years at the time of his conviction. When this letter was brought to the special inquiry officer's
attention some months later, he regarded it as a motion to reopen or
reconsider, and gave the Service an opportunity to submit a brief in

opposition, which it chose not to do. The special inquiry officer then
reviewed the case, held that nothing in the motion warranted a change
in his earlier decision, and denied the motion.
Respondent appealed the denial to the Board. Upon consideration
of all of the factors in this case, the Board sustained the appeal and
remanded the case for exploration of the possibility that respondent
might come within the provisions of section 101.1 (j) of Title 8, OFR,
and be entitled to the benefit of the presumption that he had been lawfully admitted for permanent residence in 1948, if a, record of his admission as the child of a citizen existed. The Board also pointed out
that if it should be found respondent was entitled to the presumption
of lawful admission provided for in section 101.1 (j), then a. departure

705

Interim Decision 4t1857
made on the basis of a legal or factual misapprehension as to the
need for a visa (the sole reason for the trip to Mexico)? might possibly bring the return within the exception set forth in Rosenberg v.

Fleuti,supra.
A reopened hearing was held on April 10, 1967. Respondent, who was
free on parole, still chose to proceed without counsel. At that hearing,
respondent's father testified not only as to hia own citizenship, but as
to the circumstances surrounding his bringing of respondent to the
United States in the early part of 1948, and respondent's admission as
the citizen son of a citizen father, after presentation of birth certificates and other requested documentation.
The special inquiry officer has stated :
I believe that the re:vandal:it's father teRtifled truthfullv that he and the
respondent were Inspected and were admitted to the United States as citizens
at the time of their entry in 1948 * ". (Decision, p. 9)

Exhibit 1t 14 establishes that respondent was definitely in the
United States in 1948; it is an extract from the official records of the
Los Angeles City Board of Education showing that he attended kindergarten at the Twenty Eighth Street School in Los Angeles from
September 13, 1948 to January 24, 1949. The special inquiry officer has
further held that there is no evidence that fraud or misrepresentation
was practiced in connection with respondent's admission into the
United States at that time, and that although neither he nor his father
was in possession of a United States passport, it would not have been
required of them as United States citizens coining from Mexico. However, no record of respondent's admission as a citizen, in or about 1948
or at any time, can be found (see Ex. R-1) , the only admission record
pertaining to him being the one showing his entry on August 16, 1962
in possession of the nonquota immigrant visa he left the country to
obtain (see Ex. R-2).
8 CFR 101.1 provides:
-

-

Presumption of lawful admission. A member of the following classes shall
be presumed to have been lawfully admitted for permanent residence even though
a record of his admission cannot be found, except as otherwise provided in this
section, unless he abandoned his lawful permanent resident status or subse'Respondent and two sisters applied for certificates of citizenship in 1961, and
it was during the course of processing of these applications that they were
advised they bad not become citizens at birth because of the insufficiency in
their father's residence. They were told that because they had not been entitled
to enter as citizens, and bad never entered as immigrants, they were in the
United States illegally, and were advised to apply for immigrant visas at a
Consulate in Mexico, which they did. It appears that this advice was given to
them by an officer or officers of the Immigration and Naturalization Service.

706

interim vension 41501
quently lost that status by operation of law : * * *. (Textual emphasis
supplied.)

Although seven of the ten subdivisions of section 101.1 do not require that there be a record of admission, subsection (j), -which covers
respondent's situation, is one in which it is "otherwise provided." That
subsection, in pertinent part, reads as follows :
Erroneous admission 58 United States citizens or as children, of citizens.
(1) (1) An alien for whom there eats a record of admission prior to September
11, 1957, as a United States citizen who establishes that at the time of such admission he was the child of a United States citizen parent; he was erroneously
issued a United States passport or included in the United States passport of his
citizen parent accompanying him or to whom he was destined; no fraud or misrepresentation was practiced by him in the issuance of the passport or in gaining admission ; he was otherwise admissible at the time of entry except for
failure to meet visa or passport requirements ; and he has maintained a residence in the United States since the date of admission, or (II) an alien whomeets all of the foregoing requirements except that if he were, in fact, a citizen
of the United States a passport would not have been required, or it had been
individually waived, and was erroneously admitted as a United States citizen.
by a Service officer. • • *" (Textual emphasis supplied.)

Thus, as the special inquiry officer has pointed out, while respondent
meets all of the other conditions, he cannot meet the initial requirement
of the regulation, that he be "an alien for whom there exists a record of
admission prior to September 11, 1957, as a United States citizen." It
was the special inquiry officer's considered opinion that although he
believed respondent's father's testimony that respondent was in fact
admitted to the United States as a citizen in 1948, the testimony alone
did not satisfy the requirement that there be a record of that admission. In this we must concur.

Although we are aware of no reported decisions squarely in point
Matter of C—, 8 I. & N. Dec. 421, involving section 101.1(j) in an

earlier form, is somewhat analogous to the situation before us. There
a child born in Canada of a native born United States citizen mother

(who did not have sufficient United States residence before the child's
birth to enable the child to acquire citizenship at birth under the controlling law) and an alien father, was erroneously admitted as the citizen child of a United States citizen parent when brought to this country at 21 months of age. Neither she nor her mother had a. United States
passport; passports were not required of United States citizens seeking
entry from Canada. The child, when applying for a certificate of citizenship, claimed that she had derived citizenship at the time of herfather's naturalization in 1949, and was faced with the problem of
establishing that she had been lawfully admitted for permanent residence, a prerequisite to citizenship derivation. It was her contention
707

Interim Decision #1857
that she was entitled to a presumption of such lawful admission under
the provisions of 8 CFR 101.1 (j ), which did not then contain the
exception to the passport requirement presently set forth in subsection
(j) (1) (ii). This point was dealt with as follows:
Applicant meets all the requirements of this portion of the regulations except
that she had not been erroneously issued a passport or included in the United
States passport of her citizen mother. As pointed out above, neither tee subject
nor her mother bad a passport Absent this essential requirement, this portion of
the regulations affords no benefit to the applicant.
It is urged that the passport requirement has no application to the instant
case for the reason that passports were not required under the circumstances of
the applicant's entry from Canada. This contention must be rejected. The
language of Part 101.1(j) is dear and unambiguous. No exceptions or deviations
are set forth. Literal compliance therewith is necessary in order that an entry

may be presumed lawful for permanent residence.

We believe that the above rationale applies equally to the situation
before us. Section 101.1(j), 8 CFR, is not merely a codification of
previously existing law or interpretations; nor does the presumption

therein set forth logically and automatically arise from the factual
situation described. The presumption of lawful admission was created
by the adoption of that regulation, which specifically sets forth the
conditions that must be met before the presumption will come into
being. These conditions, as has been pointed out, are clear and unambiguous; such exceptions as are permitted are specifically set forth
in the text of the subsection itself.
In the case before us, in spite of the strongly established. probability
that respondent was admitted at the time and place and in the manner
testified to by his father, he has been unable to present any documentary evidence of such admission, and search of the record centers
of the Immigration and Naturalization Service has failed to uncover
a record of his admission, prior to September 11, 1957, as a United
States citizen. Thus, he cannot meet an essential condition of section
101.1(j), and cannot benefit from the presumption that he was lawfully admitted for permanent residence in 1948. He must, therefore, be
deemed to have first entered for lawful permanent residence when he
returned from Mexico with a nonquota immigrant visa on
August 16, 1962.
In view of the above, we uphold as correct the finding of the special
inquiry officer that respondent's return in 1962 was an entry, not
excused by the exception set forth in Rosenberg v. Alma, supra. It
must flow from this that respondent's conviction in October 1965,
for a crime involving moral turpitude, for which he was sentenced to
imprisonment for a term exceeding one year, was within five years of
his entry, and he is therefore, deportable as charged.
708

Interim Decision #1857
The special inquiry officer, having in mind that respondent has
lived in the United States continuously since the age of four, and has
all of his family here, has carefully explored every possible type of
discretionary relief from deportation, and has correctly concluded
that respondent cannot qualify for any form of relief. He has accordingly ordered deportation to the Republic of Mexico. His decision
must be affirmed.
ORDER: It is ordered that the decision heretofore entered herein
by the special inquiry officer on April 10, 1967, and certified to this
Board, be and the same is hereby in all respects affirmed.

709

